Citation Nr: 1502277	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (claimed as weakness and axonal neuropathy) incident to pneumococcal vaccine administered by VA on September 9, 2007. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented testimony before the Board in October 2014; the transcript has been associated with the claims folder.

In September 2013, the Veteran filed a claim for obstructive sleep apnea.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The Veteran contends that a pneumococcal vaccine administered by VA on September 9, 2007, caused bilateral upper and lower extremity weakness.  He further asserts that his condition worsened and resulted in axonal neuropathy as VA treatment providers failed to provide adequate and prompt medical care when he initially sought attention for complaints of bilateral upper and lower extremity weakness.  

Title 38, United States Code, Section 1151 provides that where a veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  The amendments apply to claims for compensation under 38 U.S.C.A. § 1151, which were filed on or after October 1, 1997, as in the case in the instant matter.   See VAOPGCPREC 40-97.  

The Veteran was not afforded a VA examination in connection with his claim.  The matter must be remanded so the Veteran can be afforded a VA examination for the express purpose of determining whether he suffers from additional disability by reason of failure to provide adequate and prompt medical care for complaints of bilateral upper and lower extremity weakness following pneumococcal vaccine by VA treatment providers.  38 U.S.C.A. § 5103A.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Upon Remand, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to determine whether he suffers from additional disability by reason of failure to provide adequate and prompt medical care for complaints of bilateral upper and lower extremity weakness following pneumococcal vaccine by VA treatment providers.  If possible, the examination of the Veteran should be scheduled at a facility other than that alleged by the Veteran to have provided such mistreatment.  All studies or tests deemed necessary should be conducted.  The examiner should indicate whether (a) there was failure to provide adequate and prompt medical care for complaints of bilateral upper and lower extremity weakness following pneumococcal vaccine by VA treatment providers, and if so, (b) whether such failure to provide adequate/prompt medical care led to additional disabilities claimed as weakness and axonal neuropathy.  (c) The examiner must also separately address, aside from failure to provide adequate/prompt medical care, whether the administration of the pneumococcal vaccine itself led to additional disabilities claimed as weakness and axonal neuropathy.  

In answering these questions, the examiner must address statements from the Veteran's provider Dr. GJ, EMG reports, and VA treatment records containing diagnoses, to include, but not limited to, possible toxic neuropathy, diabetic polyneuropathy, latent neurosyphilis, Guillain-Barre syndrome, and hereditary sensory neuropathy.    

[The Board notes that 38 U.S.C.A. § 1151 requires a showing that the VA hospitalization or treatment in question not only resulted in additional disability but that the proximate cause of such additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.]  

The examiner should provide complete rationale for all conclusions reached.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations and affords them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




